Citation Nr: 0114347	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-22 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation for postoperative residuals of a 
left eye retinal attachment repair with a scleral buckle, to 
include loss of vision, eye pain, headaches, and judgment 
problems, under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel





INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal. 


REMAND

The veteran contends that compensation is warranted for 
postoperative residuals of a left eye retinal attachment 
repair with a scleral buckle, to include loss of vision, eye 
pain, headaches, and judgment problems, under 38 U.S.C.A. 
§ 1151.  That procedure was performed in December 1990 at the 
VA Medical Center in Albuquerque.  38 U.S.C.A. § 1151 
provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
by reason of VA hospital, medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.

Applicable regulations provide that, in determining that 
additional disability exists, the following considerations 
will govern:  the veteran's physical condition immediately 
prior to the claimed disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition; and, as applied to medical or surgical 
treatment, the physical condition prior to the claimed injury 
or disease will be the condition which the specific medical 
or surgical treatment was designed to relieve.  38 C.F.R. § 
3.358(b) (2000).

Several factors govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (2000).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (2000).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable. 

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

A review of the claims file shows that the veteran underwent 
eye surgery in a VA hospital in December 1990, and that he 
now has blindness in the left eye.  While the RO afforded the 
veteran a medical examination in January 1999, which 
indicated that the veteran's blindness was due to glaucoma 
and retinal detachment, the examiner did not specifically 
address the questions of whether the veteran currently has 
any additional disability as a result of the December 1990 
surgery, within the meaning of the cited legal authority, 
and, if so, whether such is the result of carelessness, 
negligence, lack of proper skill, error in judgment, or any 
other fault on the part of the VA treatment providers.  
Moreover, it is apparent that the examination was not 
performed by an ophthalmologist.

The Board finds that a more thorough eye examination by a 
specialist in ophthalmology, that includes an opinion 
addressing the contended causal relationship, is warranted.  
Veterans Claims Assistance Act of, Pub. L. No. 106-475 
(2000).

The Board also finds that, while it is apparent that the RO 
has obtained all of the relevant medical evidence, to include 
VA treatment records pertaining to the veteran's left eye and 
medical records from a Department of Health and Human 
Services facility in Tsaile, Arizona, since the case must be 
remanded for an examination, the RO should contact the 
veteran to determine of there is any other relevant evidence 
available.  Id.

In light of the above, this claim is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his claimed residuals of 
eye surgery, to include loss of vision, 
eye pain, headaches, and judgment 
problems.  The RO should then secure 
copies of all identified records not 
already in the claims file and associate 
them with the record.  38 C.F.R. § 3.159 
(2000).

2.  The RO must review the claims file 
and ensure that all development action 
deemed necessary by the Veterans Claims 
Assistance Act, Pub. L. No. 106-475 
(2000) is completed with respect to the 
veteran's claim for compensation under 
38 U.S.C.A. § 1151.

3.  The RO is requested to afford the 
veteran a VA ophthalmologic examination 
by an eye specialist who has not treated 
the veteran, for the purpose of 
determining the nature and etiology of 
the veteran's left eye disability.  Any 
tests deemed necessary should be 
accomplished.  The claims file must be 
made available to the examiner for 
review.  The examiner's attention is 
particularly directed to the December 
1990 VA operation report and follow-up 
outpatient clinic records.  Based upon 
his examination and a review of the 
records, the examiner is asked the 
following:

(a) Is it at least as likely as not that 
the veteran currently suffer from 
additional disability as a result of the 
December 1990 eye surgery, to include any 
loss of vision, eye pain, headaches, and 
judgment problems?  

(b) If the answer is yes, the examiner is 
asked to determine whether it is at least 
as likely as not that the additional 
disability is the result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or any other fault on the 
part of the VA treatment providers.

All tests and any additional examinations 
(i.e., neurological) deemed necessary 
should be accomplished.  The complete 
rationale for each opinion expressed 
should be set forth in a typewritten 
report.  

4.  When the development requested has 
been completed, the case should again be 
readjudicated by the RO on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required until 
he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


